Citation Nr: 1738338	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an earlier effective date than September 24, 2010, for the grant of service connection for bipolar disorder (previously diagnosed as manic with mixed personality).

2.  Entitlement to an increased initial rating for bipolar disorder (previously diagnosed as manic with mixed personality), currently rated as 50 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from January 1969 to March 1971.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2016 rating decision in which the Department of Veteran Affairs (VA) Cleveland, Ohio, Regional Office (RO), granted service connection for bipolar disorder at a 50 percent disabling evaluation, effective September 24, 2010.  Jurisdiction has subsequently been transferred to the RO in Detroit, Michigan.  

The Board notes that the Veteran raised the issue of entitlement to a TDIU during the pendency of this appeal.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU as a component of his claim for a higher initial rating for his service-connected bipolar disorder.


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for a bipolar disorder in a September 1993 rating decision; the Veteran did not file a timely appeal, and therefore the decision became final.

2.  The Veteran filed a claim of entitlement to service connection for bipolar disorder on September 24, 2010, which was subsequently granted, effective September 24, 2010.  

3.  The Veteran's bipolar disorder is manifested by symptoms such as occupational and social impairment, with deficiencies in most areas, such as family relations, and other social interactions, due to such symptoms as near-continuous depressed mood, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a work-like setting), hypervigilance, neglect of personal hygiene and appearance, and inability in establishing and maintaining effective work and social relationships.  The Veteran has not manifested symptoms which result in total occupational and social impairment.

4.  The Veteran's service-connected bipolar disorder prevents him from obtaining or maintaining substantial gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 24, 2010, for the grant of service connection for bipolar disorder, have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9432 (2016).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.340, 3.341, 4.16, 4.19 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  EARLIER EFFECTIVE DATE

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran seeks an effective date earlier than September 24, 2010 for the grant of service connection for bipolar disorder.  In a February 2016 Notice of Disagreement, the Veteran has asserted that he is entitled to an earlier effective date.  

The Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in February 1993.  The RO denied entitlement to service connection for PTSD in a September 1993 rating decision.  The Veteran did not complete a substantive appeal for that decision, nor has he raised a claim of clear and unmistakable error in this rating decision.  Therefore, this rating decision is final.  

On September 24, 2010, the Veteran filed for entitlement to service connection for bipolar disorder.  The Veteran's current effective date is based on the filing of this claim, pursuant to 38 C.F.R. § 3.400.  The Board notes that, other than a simultaneously filed claim to reopen a claim for PTSD, the record does not establish any filing of a claim of any psychiatric disorder between March 1993 and September 2010.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Under 38 C.F.R. § 3.816(c)(2), the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history outlined above, was determined to be September 24, 2010.

Accordingly, an effective date prior to the date of the Veteran's claim on September 24, 2010 is not warranted.

II.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9432, at a 50 percent disabling evaluation.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Turning to the record of evidence, in a November 2010 VA examination, the Veteran reported he had few friends and did not trust girlfriends.  He also stated that he played golf, mostly alone.  The Veteran reported that he had minor nightmares, but his last was three decades ago.  The Veteran also reported that he had minor flashbacks, to sounds and smells that occur approximately twice a month with duration of about two seconds.

The examiner reported that the Veteran did not have impairment of thought process or impairment of communication.  The examiner also reported that the Veteran did not have delusions or hallucinations.  The examiner further reported no inappropriate behavior.  The examiner stated that the Veteran did have suicidal thoughts, but denied homicidal thoughts or intentions.  The examiner observed that the Veteran had normal orientation to person, place, and time.  The examiner also observed that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  The examiner noted that the Veteran has no memory loss or impairment.  The examiner went on to note that the Veteran did not have any obsessive or ritualistic behavior that interfered with routine activities.  The examiner reported that the Veteran did not have anxiety, panic attacks, depression, sleep impairment, or impaired impulse control.  The examiner did endorse that the Veteran had symptoms of constant minor elation and manic-like social style.  The examiner stated that these symptoms were mild and did not interfere with employment and social functioning.  The examiner noted the Veteran's history of drug abuse, which had been in remission for six years.  The examiner stated that the Veteran had mental condition signs and symptoms that were transient or mild, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In a January 2011 private medical opinion, the Veteran reported that he lived with his older sister and spent most of his time at home, generally preferring to avoid socializing.  The Veteran stated that he played chess and watched a lot of television, generally news programs.  The Veteran reported that he found himself getting angry for no reason, and was often depressed.  He stated he had a good appetite, but his sleep was troubled by flashbacks to his time in Vietnam.  He noted that he would often wake up with cold sweats and feeling shaky.  The Veteran reported that he helped with basic household chores, preparing simple meals, and doing laundry.  The Veteran went on to state that, at times, he would find himself energized and eager to do things, but for the most part he tended to lack energy and became quite depressed.  He found it difficult to be motivated to do more than the bare necessities.  

The private examiner found that the Veteran was oriented and had no difficulty with proverb interpretation, judgment, and insight responses.  The examiner further stated that the Veteran's immediate, recent, and remote memory were intact.  The examiner observed that the Veteran's speech was logical and sequential with no indications of unusual thought processes.  The examiner stated that the Veteran's mood was anxious and his affect was labile.

The examiner determined that since service, the Veteran had experienced increased psychological difficulties, attested in numerous psychiatric evaluations, and with a variety of diagnoses proffered.  The examiner stated that the Veteran's current profile, however, was one of major bipolar symptoms and PTSD traits, and appeared as a direct extension of his Army experiences and the effects at that time on his emotions and behavior.

In a November 2015 VA examination, the Veteran reported that, since separation from the military, he had been married one time legally, and has had three common-law marriages.  He noted that none of the relationships lasted more than five years. He also noted that the relationships ended because he was hard to get along with, could be moody, and was "standoffish."  The Veteran noted his last significant relationship was in 2001.  The Veteran reported that he has three children from his first wife whom he has not seen since they were three or four years old.  He stated that he has had no contact with them.  The Veteran further reported that he has a 34 year old son that lives close to the Veteran and interacts with him several times a week.  The Veteran reported that he has two grandchildren.  The Veteran stated that he has no social life.  He went on to state that he preferred to keep to himself, but acknowledged that he has 2 parakeets that keep him company.

The examiner determined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that in the summer months, he engages in golfing.  He noted that this is his primary activity.  He stated that he lives in an apartment community with residents that are generally older than him and there is not much opportunity for activity.

The Veteran reported he has been hospitalized in 1990.  He reported no other hospitalizations.  The Veteran stated that after his hospitalization, he began to receive individual psychotherapy and psychotropic medications.  He noted a long history of being prescribed psychotropic medications including Lithium.  He reported that he stopped taking psychotropic medications in approximately 2006.  The Veteran reported he was not in psychotherapy currently and he was not prescribed any psychotropic medications.

The Veteran reported symptoms of depressed mood, loneliness, lack of social support, isolation/withdrawal, sleep disturbance each night, anxiety and restlessness.  He also reported feeling antsy, full of energy, and as if he needed to be engaged in productive activity roughly 2 to 3 days per week.  The Veteran denied current suicidal or homicidal ideations, plans, or intentions.

The VA examiner observed that the Veteran presented on-time for his examination, and he was appropriately groomed and dressed.  The examiner stated that the Veteran was alert and oriented to date, time, location, and purpose of the examination.  The examiner observed that the Veteran demonstrated appropriate eye contact and behavior throughout the examination.  The examiner stated that the Veteran's thoughts were logical and coherent with no indication of psychosis.  The examiner further noted that the Veteran's rate, tone, volume, and rhythm of speech were within normal limits.  The examiner also stated that his mood was euthymic with a wide range of affect congruent with his mood.

The examiner stated that the Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.

In a January 2017 private psychiatric evaluation, the Veteran reported that he lived across the street from his adult son, but he lived alone and had a limited support system with overall difficulty maintaining healthy interpersonal social and work relationships in general.  The Veteran also reported that his current social and daily living activities were sedentary during the fall and winter months, primarily consisting of staying home and watching television and doing simple household chores.  The Veteran reported that during the spring and summer months, he enjoyed playing golf and tried to live a more active lifestyle outside.  The Veteran reported that he intermittently was unable to adequately perform household tasks, including falling behind on grocery shopping, cleaning the house or yardwork.  The Veteran stated he ate two quick and easy meals per day.  The Veteran also stated that he sometimes neglected his personal hygiene and self-care by going several days without showering or grooming himself.  

The examiner reported that the Veteran showed uninterrupted to present progressive symptoms of bipolar disorder based on the latest DSM V diagnostic criteria.  The examiner reported symptoms of poor concentration or difficulty making decisions, memory deficits, difficulty adapting to stressful situations, and inability to maintain healthy social and work relationships.

Citing medical literature, the examiner concluded that the Veteran would show significant social and occupational hardship and functional impairments with continuing to sustain productive, meaningful, gainful employment due to his debilitating service-connected bipolar disorder.  The examiner stated that the Veteran appeared to continue to struggle with debilitating daily living, social and vocational limitations and symptoms associated to his service-connected bipolar disorders, which appeared severe enough to prevent employment activity uninterrupted to present time.

In February 2017 correspondence, the Veteran, through his representative, reported a history of his disability, including his admittance to a mental hospital in 1988.  The Veteran's representative reported that he has not worked since that time.  The Veteran representative also reported a 1990 medical record in which the Veteran was hospitalized for suicide attempt, stating that the Veteran had symptoms of hysterical defenses, paranoid thoughts, relationships marked with great dependency and stubborn opposition to authority.  The Veteran's representative further cited a 1993 VA examination in which the examiner noted the Veteran's prior suicide attempts, hypervigilance, isolation, anxiety, mistrust, numbness and detachment.  The representative also reported that the examiner noted that the Veteran minimized his symptoms and functional impact of his health disorder.  

After consideration of the lay and objective evidence of record, the Board finds that the assignment of a 70 percent disabling evaluation is appropriate.  The evidence demonstrates that the Veteran has several symptoms of minor elation and manic-like social style.  The Veteran also experiences symptoms of depressed mood, loneliness, lack of social support, isolation/withdrawal, sleep disturbance each night, anxiety and restlessness, and neglect of personal hygiene and appearance.  Moreover, the record reflects that the Veteran has difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  The Veteran's symptoms more closely approximate to a 70 percent evaluation.

The evidence of record does not show total occupational and social impairment as to warrant a 100 percent rating.  While the Veteran has problems relating to others, the evidence does not show that the Veteran has total social impairment, as he is still able to maintain a few relationships with family.  The Veteran denies symptoms of hallucinations and delusions.  The record does not establish such symptoms as grossly inappropriate behavior, gross impairment in thought processes or communication, memory loss of names of close family members or own name, or persistent danger of hurting self or others.  The Board further notes that while the Veteran has been previously been hospitalized, such hospitalization has not occurred in over 20 years.  Thus, while the Veteran had prior suicide attempts in the past, the Board does not find that this rises to the level of persistent danger of hurting self.  The Board also notes that the Veteran has a history of treatment with medication; however, the Veteran has not taken psychotropic medication for his symptoms since 2006.  Further, the Board notes that while the January 2017 private evaluation references intermittent inability to perform daily living activities, the Veteran's own statement was that he sometimes neglected his personal hygiene and self-care.  The record also indicates that the Veteran is able to function independently.  Moreover, the cumulative medical evidence of record aligns with the Veteran's own assessment of his personal hygiene and daily living tasks, which more closely approximates to a 70 percent disabling evaluation.  Therefore, a 100 percent rating is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 70 percent is warranted.

Accordingly, the Board finds that the evidence of record weighs in favor of a granting a disabling evaluation of 70 percent, but no higher, throughout the appeals period.

III.  TDIU

The Veteran has contended that his service-connected disability is responsible for his current unemployment.  Entitlement to TDIU is a potential element of all increased rating claims, and the Veteran's contentions raise that issue in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2016).

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements, but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

For the Veteran to prevail on a request for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).

The Veteran has asserted that he is unable to find and maintain substantially gainful employment due to his service-connected bipolar disorder.  Per the order of this decision, the Veteran's bipolar disorder has a singular rating greater than 60 percent.  Therefore, the service-connected disabilities met the schedular criteria for a TDIU for the entire appeals period.  38 C.F.R. § 4.16(a) (2016).

The record of evidence indicates that the Veteran completed nine years of education and worked in construction before entering service.  The record also indicates that after service, the Veteran returned to working construction.  He then became a carpet layer from 1974-1988.  The Veteran asserts that he has not worked since his 1988 hospitalization due to his bipolar disorder.

In a November 2010 VA examination, the examiner determined that there were mental condition signs and symptoms that are transient or mild, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner stated that the Veteran had minor flashbacks twice a month that only last a few seconds.  The examiner further reported that these symptoms only have mild effects on occupational and social functioning

In a January 2011 private psychiatric evaluation, the examiner stated that the Veteran's bipolar disorder rendered his employability marginal, in terms of his ability to maintain or sustain gainful activity.  The examiner explained that the Veteran's psychological condition will significantly affect his ability to interact effectively with co-workers, the general public and supervision.  The examiner also stated that the Veteran is likely to have significant difficulty concentrating and persisting in tasks in making independent decisions with respect to tasks assigned to him.  

In a November 2015 VA examination, the examiner determined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In a January 2017 private psychiatric evaluation, the examiner conducted an employability review.  The examiner stated that the Veteran's near-continuous depressed mood with anxious distress with some shifts to manic (elevated, expansive or irritable) mood would more likely than not increase the Veteran's likelihood of being unmotivated, lack of interest in work, poor job performance, unproductivity, easily agitated, conflictive with co-workers/ supervisors, hypersensitive and reactive emotionally to criticism or failed task ability, chronic fatigue, easily overwhelmed, increased difficulty meeting quotas or deadlines, inability to handle the stress and pressure to perform in normal work environment, have excessive tardiness, and frequently fail to show up or leave work.  The examiner went on to state that the Veteran's difficulty adapting to stressful work or work-like environments would more likely than not cause the Veteran to experience more frequent intense manic or anxiety episodes, panic attacks, anger outbursts, chronic fatigue, overwhelmed with complicated directives and increased workloads, and difficulty performing and adapting to stressful work circumstances, which would potentially lead to increased conflicts with co-workers/supervisors and public aggression, as well as create an atmosphere of potential relapse on alcohol to cope.

The examiner concluded that the Veteran would continue to be functionally impaired and have difficulty sustaining the stress from a competitive work environment or adequately performing in meaningful work activity due to his bipolar disorder, uninterrupted to present.

The Board finds the cumulative evidence of the Veteran's inability to establish and maintain employment to be at least in equipoise.  The Veteran's private medical examinations provide persuasive evidence of the Veteran's inability to find and follow substantially gainful employment.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that TDIU is warranted, effective September 24, 2010.


ORDER

Entitlement to an effective date prior to September 24, 2010 for the grant of service connection for bipolar disorder is denied. 

Since September 24, 2010, entitlement to an increased initial rating of 70 percent, but no higher, for bipolar disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.

Since September 24, 2010, a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


